FILED
                                                                                                   7/9/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


STEPHANIE LADONNA LUCAS,                       )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No. 20-1706 (UNA)
                                               )
UNITED STATES,                                 )
                                               )
                Defendant.                     )

                                   MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on its initial review of plaintiff’s

application for leave to proceed in forma pauperis and her complaint against the United States.

The Court will grant the application and dismiss the complaint for lack of subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time”

it determines that subject matter jurisdiction is wanting).

       “Federal courts are courts of limited jurisdiction. They possess only that power

authorized by Constitution and statute,” and it is “presumed that a cause lies outside this limited

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted). Under the doctrine of sovereign immunity, the United States may be sued only upon

consent, which must be clear and unequivocal. United States v. Mitchell, 445 U.S. 535, 538

(1980) (citation omitted). A waiver of sovereign immunity “must be unequivocally expressed in

statutory text, and [it cannot] be implied.” Lane v. Pena, 518 U.S. 187, 192 (1996) (citations

omitted). A party seeking relief in the district court must at least plead facts that bring the suit

within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants

dismissal of the action.



                                                   1
       Plaintiff resides in St. Paul, Minnesota. She alleges that she and her family have been

victims of harassment, stalking, and abuse. Compl. ¶ III. Plaintiff has sued the United States for

the alleged failure of unspecified agencies “to investigate, prosecute and obstruct justice” when

claims are “reported to local, state and federal law enforcement.” Id. She seeks $80,000 in

“punitive damages,” as well as “victims’ compensation and witness protection” for her and her

family. Id. ¶ IV.

       Plaintiff has invoked the U.S. Constitution, see Compl. ¶ III, but Congress has not waived

the United States’ immunity from personal injury lawsuits based on constitutional violations.

Fed. Deposit Ins. Corp. v. Meyer, 510 U.S. 471, 478 (1994). In addition, the United States

Attorney General has absolute discretion in deciding whether to investigate claims for possible

criminal or civil prosecution, and, as a general rule applicable here, such decisions are not

subject to judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir.

1995); see Heckler v. Chaney, 470 U.S. 821, 831 (1985) (“[A]n agency’s decision not to

prosecute or enforce, whether through civil or criminal process, is a decision generally

committed to an agency’s absolute discretion.”). Notably, the Supreme Court’s “recognition of

the existence of discretion is attributable in no small part to the general unsuitability for judicial

review of agency decisions to refuse enforcement.” Heckler, 470 U.S. at 831. Accordingly, this

case will be dismissed. A separate Order accompanies this Memorandum Opinion.



                                                       /s/
                                                       JAMES E. BOASBERG
                                                       United States District Judge

DATE: July 9, 2020




                                                   2